Citation Nr: 0012765	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-01 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the reduction in rating from 20 percent to 10 
percent for cervical strain, effective from March 1, 1998, 
was proper.  

2.  Entitlement to a rating in excess of 20 percent for 
cervical strain.

3.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

4.  Entitlement to an increased rating for chronic synovitis 
of the left knee, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied increased ratings for 
lumbosacral strain and chronic synovitis of the left knee; 
denied entitlement to TDIU; and proposed to reduce the rating 
for cervical strain from 20 percent to 10 percent.  In a 
December 1997 rating decision, the RO confirmed the denials 
of the veteran's claims for increased compensation benefits, 
and reduced the rating for cervical strain from 20 percent to 
10 percent effective March 1, 1998.  

The issues of entitlement to increased ratings for cervical 
strain, lumbosacral strain, and chronic synovitis, as well as 
the issue of entitlement to TDIU, will be addressed in the 
remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  By rating decision in October 1997, a rating reduction 
from 20 percent to 10 percent disabling for the veteran's 
service-connected cervical strain was proposed.  

3.  By rating decision in December 1997, the evaluation for 
cervical strain was reduced from 20 percent to 10 percent 
disabling, effective from March 1, 1998.

4. The provisions of 38 C.F.R. § 3.344 were not considered 
and applied at the time of the December 1997 rating decision.  


CONCLUSION OF LAW

The reduction in the rating for cervical strain from 20 
percent to 10 percent disabling effective from March 1, 1998 
was not proper. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.105, 3.344 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran was seen in 
December 1984, complaints of back pain from an injury he 
sustained in an accident in the field.  The diagnostic 
assessment was back strain.  He completed physical therapy 
but continued to complain of pain in all areas of his spine.  

In a July 1985 rating decision, the RO granted service 
connection for cervical strain, and assigned a noncompensable 
rating.  In an April 1986 rating decision, the RO granted a 
10 percent rating for cervical strain.  

A VA medical record, dated in December 1987, indicated that 
the veteran underwent EMG testing.  He had complained of 
bilateral upper and lower extremity numbness, as well as back 
and neck pain.  The examiners concluded that there was no 
evidence of cervical or lumbosacral radiculopathy, and no 
evidence of peripheral neuropathy.  There was an indication 
of medial nerve compression at the right wrist.  The 
assessment was carpal tunnel syndrome.  

At a VA examination in March 1990, range of motion of the 
veteran's cervical spine was flexion to 55 degrees; extension 
to 10 degrees; right and left lateral bending to 20 degrees; 
and right and left rotation to 30 degrees.  There was spasm 
in the cervical muscles, but X-rays were negative.  Based on 
the results of this examination, in a May 1990 rating 
decision, the RO granted a 20 percent rating for the cervical 
spine, effective March 23, 1990.  

At a VA orthopedic examination in August 1995, the veteran 
related that he was involved in a motor vehicle accident in 
1984, and sustained injuries to his neck.  At present, he 
complained of neck pain.  The neck pain was mostly left-sided 
and ran down the border of the muscles in his posterior 
shoulder.  He occasionally experienced decreased sensation in 
his fingertips, but not his thumb.  He denied any weakness in 
the upper extremities.  Clinical evaluation revealed a well-
developed male in no acute distress.  He was stiff in 
posture.  Range of motion of the cervical spine was forward 
flexion to 80 degrees; extension to 20 degrees; and right and 
left lateral flexion to 45 degrees, with pain in the left 
trapezius musculature.  Spurling's test was negative.  Muscle 
strength was 5/5 bilaterally.  There was subjective decreased 
sensation from the left elbow down along the C6-C8 
distribution.  However, motor function was completely intact.  
Biceps and brachial radialis reflexes were 2+ and symmetric.  
The diagnoses included chronic cervical muscular pain with 
subjective decreased sensation but no motor radiculopathy.  

At a VA general medical examination in June 1997, the veteran 
complained of pain in the left shoulder near the neck.  
Clinical evaluation revealed tenseness over the muscles of 
the neck, but otherwise he was able to move freely in all 
directions without pain and without radicular symptoms in 
either upper extremity.  X-rays of the cervical spine showed 
no fracture, subluxation, or disc space narrowing.  There was 
a loss of normal cervical lordotic curve due to muscular 
spasm.  The diagnoses were included cervical strain with no 
limitation on physical examination.  

In an October 1997 rating decision, the RO proposed a 
reduction from 20 percent to 10 percent for the veteran's 
service-connected cervical strain.  By letter of the same 
month, the veteran was informed of the proposed rating 
reduction.  

At a personal hearing before a hearing officer at the RO in 
November 1997, the veteran testified that he did not believe 
that his neck disorder had improved; he continued to 
experience pain and stiffness in his neck.  

In a December 1997 rating decision, the RO reduced the rating 
for the veteran's service-connected cervical strain from 20 
percent to 10 percent, effective from March 1, 1998.  The 
veteran received written notice of this action by letter that 
same month.  

At a video-conference hearing before the undersigned Member 
of the Board in November 1999, the veteran testified that he 
experienced pain in his neck which radiated down into his 
left shoulder.  At times, he lost the strength in his left 
hand.  His neck was stiff and his range of motion was 
reduced.  

II.  Analysis

By rating decision in October 1997, a reduction from 20 
percent to 10 percent disabling for the veteran's service-
connected cervical strain was proposed.  By letter of the 
same month, the veteran was informed of the proposed rating 
reduction.  By rating decision in December 1997, the rating 
for cervical strain was reduced from 20 percent to 10 
percent, effective from March 1, 1998.  The veteran received 
written notice of this action by letter in December 1997.  

If a rating has been in effect for five years or more, the 
provisions of 38 C.F.R. § 3.344(a) must be complied with in 
any rating reduction.  38 C.F.R. § 3.344(c) (1999).  The 
latter provision requires that there be material improvement 
in the disability before there is any rating reduction.  In 
addition, it is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
See Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  As 
discussed above, the 20 percent evaluation for the veteran's 
neck disability had been in effect since March 1990, more 
than 5 years prior to the October 1997 rating decision 
proposing reduction and notice thereof.  As such, the 
pertinent matter at issue is whether material improvement in 
the veteran's disability was demonstrated in order to warrant 
a reduction in such compensation benefits.  See Kitchens v. 
Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 
413 (1993).  

VA regulations provide that, where reduction in evaluation of 
a service-connected disability is considered warranted, and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared, setting forth all material facts and reasons.  
38 C.F.R. § 3.105(e) (1999).  The Board notes that this was 
done in the instant case.  The RO issued a rating decision in 
October 1997 proposing the reduction in the veteran's 20 
percent disability evaluation for cervical strain, and he was 
properly notified in that same month of the proposed action.  

Furthermore, the regulations provide that the veteran is to 
be notified of the contemplated action (reduction or 
discontinuance), given detailed reasons therefor, and given 
60 days for the presentation of additional evidence to show 
that compensation payments should be continued at their 
present level.  The veteran is also to be informed that he 
may request a predetermination hearing, provided that the 
request is received by the VA within 30 days from the date of 
the notice.  If additional evidence is not received within 
the 60 day period and no hearing is requested, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the veteran expires.  
38 C.F.R. § 3.105(e), (h) (1999).

In the instant case, the Board finds that the RO furnished 
the veteran appropriate notice of the proposed rating 
reduction for his neck disability in October 1997.  On 
October 14, 1997, within 30 days from the date of receipt of 
notice of the proposed reduction, the veteran requested a 
predetermination hearing.  By letter dated on October 22, 
1997, a hearing was scheduled and held in November 1997.  

Under applicable criteria, rating agencies will handle cases 
affected by change of medical findings or diagnosis, so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examinations and the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic depressive or 
other psychotic reaction, epilepsy, bronchial asthma, gastric 
or duodenal ulcer, many skin diseases, etc., will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a); see Kitchens, 
Brown, supra.  

The provisions above apply to ratings which have continued 
for long periods at the same level (five years or more).  
They do not apply to disabilities which have not become 
stabilized and are likely to improve.  Re-examinations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. 
§ 3.344(c) (1999).  

The Board has reviewed the record and finds that the 
reduction in rating from 20 percent to 10 percent for the 
veteran's cervical strain was legally improper.  It is noted 
that the examination afforded the veteran was a general 
medical examination.  However, he did have complaints of 
tingling in some fingers and of the left arm, indicating 
possible neurological involvement.  A special neurological 
examination should have been afforded him to evaluate this 
complaint as provided in 38 C.F.R. § 3.344(a).  Failure to 
consider and apply the provisions of 38 C.F.R. § 3.344, if 
applicable, renders a rating decision void ab initio.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992); see 
also Kitchens, Brown.  Accordingly, the Board finds that the 
December 1997 rating decision is void ab initio as not in 
accordance with the applicable criteria.  Hence, the Board 
has no legal option but to restore the 20 percent schedular 
rating for the veteran's cervical strain.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 3.344(a) (c).  


ORDER

To the extent that the reduction in rating for cervical 
strain from 20 percent to 10 percent disabling effective from 
March 1, 1998 was not proper, the appeal is granted, subject 
to the applicable criteria pertaining to the payment of 
monetary benefits.  


REMAND

The veteran has asserted that his disabilities have increased 
in severity and prevent him from being gainfully employed.  
In developing the veteran's claims, the RO had the veteran 
examined in May 1999.  However, the Board finds that this 
examination was inadequate for the purpose of evaluating the 
veteran's service-connected lumbosacral strain, cervical 
strain, and synovitis of the left knee.  In this regard, the 
RO's attention is directed to the decision of the U.S. Court 
of Appeals for Veterans Claims (Court) in the case of DeLuca 
v. Brown, 8 Vet. App. 202 (1994).  Therein, the Court held 
that ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 (1999) or 38 C.F.R. § 4.45 (1999).  It also 
held that the provisions of 38 C.F.R. § 4.14 (1999) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  In the instant 
case, the Board observes that the May 1999 orthopedic 
examination did not evaluate the veteran's complaints of pain 
on movement and use.  

Moreover, the veteran's complaints of neurological impairment 
in both areas do not appear to have been adequately 
evaluated.  The status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Thus, in light of the 
above, the veteran should be afforded a VA neurological 
examination in addition to another VA orthopedic examination.  

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:  

1.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the veteran for his service-
connected low back, neck, and left knee 
disabilities since May 1999.  After securing 
the necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.

2.  The RO should obtain the veteran's 
complete outpatient treatment records from the 
Durham VAMC since May 1999.  Once obtained, 
all records must be associated with the claims 
folder.

3.  After the above records have been 
associated with the claims folder, the veteran 
should be afforded VA orthopedic and 
neurological examinations.

a.  General information for the 
examiners:  The claims folder must be 
made available to the examiners for 
review prior to the examinations.  A copy 
of this Remand decision must be provided 
to each physician.  Such tests as the 
examiners deem necessary should be 
performed.

b.  Special instructions for the 
orthopedic examiner:  The examiner should 
provide the answers/findings indicated 
below to each question or instruction 
posed.  The answers should be proceeded 
with the Roman numeral corresponding to 
the Roman numeral of the question or 
instruction.  No instruction/question 
should be left unanswered.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.

	I.  The examiner should be asked to 
state the ranges of motion of the 
veteran's lumbosacral spine, cervical 
spine, and left knee, in degrees.  
Moreover, the examiner should state the 
normal ranges of motion of the lumbar 
spine, the cervical spine, and the knee 
in degrees.

	II.  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
veteran's lumbosacral strain, cervical 
strain, or synovitis of the left knee; 
and, if feasible, these determinations 
must be expressed in terms of the degree 
of additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.

	III.  The examiner should be asked 
to express an opinion on whether pain in 
the low back, neck, or left knee could 
significantly limit the veteran's 
functional ability during flare-ups or 
during periods of repeated use.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.

	IV.  The examiner should be asked to 
express an opinion on whether the 
veteran's low back, neck, and/or left 
knee disabilities prevent him from 
engaging in any gainful employment.  

c.  Special instructions for the 
neurological examiner:  Any neurological 
complaints or findings attributable to 
the veteran's service-connected 
lumbosacral strain and cervical strain 
should be identified.  The examiner 
should conduct EMG studies relevant to 
the veteran's neck and low back, and 
discuss any neurological impairment 
associated with the clinical findings. w

4.  Following completion of the foregoing, the 
RO must review the claims folder and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  If 
any development is incomplete, including if 
the requested examination does not include all 
test reports, special studies or opinions 
requested, appropriate corrective action is to 
be implemented.

5.  When the above development has been 
completed, the issues should be readjudicated 
by the RO.  The RO should also consider 
application of § 3.655 if the veteran fails to 
report for his examinations.  If any of the 
determinations remain adverse to the veteran, 
he and his representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

